Citation Nr: 0902331	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for asbestosis, 
bronchitis, and asthma, claimed as a result of exposure to 
asbestos.  

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2005 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas, (hereinafter RO).  The case was remanded for 
additional development by the Board in April 2008.  The 
development requested in the Board remand with respect to the 
claim for service connection for a low back disability has 
been accomplished, and this case is ready for appellate 
review of this issue.  Additional development is required 
with respect to the issues of entitlement to service 
connection for asbestosis, bronchitis, and asthma, and these 
issues will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent evidence linking a low back disorder to 
service.   


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and arthritis in the back may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
July 2005, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in May 2008.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements he presented, to include in sworn testimony to the 
undersigned in February 2008.  The veteran was also afforded, 
as requested by the Board in its April 2008 remand, a VA 
examination in June 2008 that included a medical opinion as 
to the etiologic relationship between the veteran's back 
disorder and service.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim adjudicated herein that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim adjudicated below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records, to include the reports from the 
May 1946 separation examination, do not reflect any evidence 
of a back disability.  However, the veteran has asserted, to 
include in sworn testimony to the undersigned, that he 
injured his back during service while loading ammunition in 
combat duty off the island of Iwo Jima.  There is official 
service department documentation that the veteran 
participated in the bombardment of Iwo Jima and that he 
received two Bronze Stars. 

When, as in the instant case, a documented wartime veteran 
alleges he suffers disability due to an injury incurred in 
combat, 38 U.S.C.A. § 1154(b) must be considered, permitting 
the veteran's undocumented assertions regarding combat-
related injuries to be accepted as true if consistent with 
the time, place and circumstances of such service.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996).  The analysis required by 38 U.S.C.A. § 
1154(b) applies only as to whether an injury or disease was 
incurred or aggravated at that time, i.e., in service.  It 
does not apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  As such, the Board 
will accept the veteran's statements concerning the combat 
related back injury as true.  The matter for resolution 
therefore is whether there is any competent medical evidence 
linking a current back disability to the presumed in-service 
injury.  See id.  

The post service evidence includes private medical records 
dated in June and November 2005 reflecting arthritis in an 
unspecified part of the body and a March 2007 VA outpatient 
treatment report reflecting chronic spinal and joint pain.  
As indicated, the veteran was afforded a VA examination in 
June 2008 that included an opinion as to whether the veteran 
has a low back disorder as a result of service.  The examiner 
documented review of the claims file prior the examination, 
and the veteran repeated his assertion to the examiner at 
that time that he injured his back during service as a result 
of moving ammunition.  An x-ray revealed slight narrowing of 
the disc space at L5-S1 with spondylolisthesis at L4-L5.  The 
diagnoses following the examination included lumbosacral 
strain, and the examiner concluded that it was less likely 
than not that the veteran's back disability was related to 
carrying ammunition in service, noting that "[t]there is no 
direct back injury by history." 

The Board has carefully considered the veteran's assertions, 
including in sworn testimony to the undersigned, that he has 
a low back disability that is the result of service.  
However, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  In this case, there is no competent evidence to 
support these assertions by the veteran, and the evidence 
that does address the issue of the relationship between a 
back disorder and service, as indicated above, is negative.  
Also weighing against the veteran's claim is the period of 
several decades from service separation to the first clinical 
reference to a back disability.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  As 
such, and in the absence of any competent evidence linking a 
low back disability to the presumed in-service combat injury, 
the claim must be denied.  Collette, Gregory. Hickson, supra
 
Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, the doctrine 
is not for application.  Gilbert, supra.  

ORDER

Service connection for a low back disorder is denied. 


REMAND

The veteran's representative in his January 2009 presentation 
to the Board has requested that the issues of service 
connection for asbestosis, bronchitis, and asthma again be 
remanded to afford the veteran a VA examination that includes 
opinions as to whether these conditions are the result of in-
service exposure to asbestos.  An examination that included 
such opinions was requested by the Board in its April 2008 
remand, but the examiner who completed the June 2008 did not 
render these requested opinions.  Given the contention of the 
veteran's representative, and the fact that the Board is 
required to insure compliance with the instructions of its 
remands, the RO will be requested upon remand to provide the 
veteran with a VA examination that includes an opinion as to 
whether the veteran has asbestosis, bronchitis, or asthma 
that is the result of in-service asbestos exposure.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any disability due to 
asbestosis, bronchitis, or asthma 
currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of 
evidence and examination of the veteran, 
the examiners must state whether 
asbestosis, bronchitis or asthma is due 
to in-service asbestos exposure aboard a 
ship during service.  For the purposes of 
this determination, in-service exposure 
to asbestos is to be presumed to have 
occurred.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§  3.158, 3.655 (2008).  In 
the event that the veteran does not 
report for the examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claims for service 
connection for asbestosis, bronchitis, 
and asthma must be readjudicated by the 
RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


